Citation Nr: 9915698	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  97-11 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Disagreement with the initial rating assigned for residuals 
of a fracture of the left little finger.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from April 1970 to April 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision in which a 
Department of Veterans Affairs (VA) Regional Office (RO) 
granted service connection for status post fracture, left 
little finger, evaluated as noncompensable from July 1995.  
The notice of disagreement was submitted in April 1996.  The 
statement of the case was issued in April 1996.  A 
substantive appeal was received in March 1997.  The Board 
remanded the case in August 1998 for additional development 
of the evidence.


REMAND

In August 1998, the Board remanded the case with instructions 
that the veteran be afforded an additional examination 
regarding the service connected residuals of a fracture of 
the left little finger.  The record indicates that the 
veteran failed to appear for a scheduled VA examination.  In 
March 1999, the veteran indicated that he never received a 
notice advising him to appear for that examination.  He 
requested that another examination be scheduled.  Therefore, 
examination should be rescheduled. 

The Board notes that in his March 1999 statement, the veteran 
indicated that he had not missed time from work due to his 
disability and that he would not be submitting any employment 
records in response to the Board August 1998 remand 
instructions.

The Board points out that recently, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the Court), noted that there was a distinction 
between a claim based on the veteran's dissatisfaction with 
the initial rating (a claim for an original rating) and a 
claim for an increased rating.  It was also indicated that in 
the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
founds, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:  

1.  The veteran should again be scheduled 
for a VA orthopedic examination in order 
to determine the nature and severity of 
his service connected residuals of 
fracture of the left little finger.  A 
copy of the notice to report for 
examination, given the veteran, should be 
placed in the claims file.  Such tests as 
the examiner deems necessary should be 
performed.  The claims folder must be 
made available to, and reviewed by, the 
examining physician prior to the 
examination so that pertinent aspects of 
the veteran's medical history may be 
reviewed.  The examiner should 
specifically state whether he/she had the 
claims folder.  The examiner should 
comment upon the effects of the veteran's 
service connected disability on ordinary 
activity and on how the disability 
impairs him functionally.  The examiner 
should state whether the tip of the 
finger is present and whether there is a 
scar or any other visible residual.  The 
examiner should state whether the 
veteran's complaints that the finger is 
tender and sore are credible and if so, 
the basis for the complaints.  The 
examiner should state whether the finger 
is ankylosed and if so if the ankylosis 
is unfavorable.  The examiner should 
enter an opinion whether the residuals of 
the fracture of the little finger cause 
marked interference with employment.  The 
examiner should set forth the normal 
range of motion for the little finger and 
then set forth the veteran's range of 
motion of the finger.  The examiner 
should specifically state if there is any 
loss of function of the little finger.  
If there is a scar, the examiner should 
state whether it is tender and painful on 
objective demonstration.  Color 
photographs of the hand and finger should 
be taken and included in the examination 
report.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

3.  If the decision remains adverse to 
the appellant, he and his representative 
should be afforded a supplemental 
statement of the case in accordance with 
the Court's directives in Fenderson and 
afforded a reasonable opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no 



action until he is further informed.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



